El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
En una escritura de partición se asignaron ciertas pro-piedades a una de las adjudicatarios para el pago de ba-jas. Había cuarenta y dos acreedores cuyas reclamaciones fluctuaban entre $1.42 y $2,500. La deuda total ascendía a unos $17,292.70. El adquirente de una de estas propiedades, después de más de cinco años de haberse inscrito la misma a nombre de la persona de quien la bubo, la a'djudicataria arriba mencionada, solicitó se cancelara la mención de las obligaciones asumidas por la adjudicatario. El registrador se negó a cumplir con esta súplica.
La sección 388-A de la Ley Hipotecaria, tal cual fué ori-ginalmente aprobada (Sesión Extraordinaria de 1923, pág. 37), autorizaba la cancelación de (ílas menciones de hipote-cas, de censos y de otros derechos para el pago de dinero o precio aplazado de la compraventa de inmuebles”, si hubie-ren transcurrido más de veinte años, a menos que el derecho mencionado se haya inscrito o se haya promovido demanda en reclamación de tal derecho dentro de determinado período de tiempo. Una enmienda de 1924 (Ley núm. 12, Sesión Ex-*399'traordinaria, pág. 109), sin modificar substancialmente la ley-anterior en lo relativo a hipoteca, precios aplazados y cen-sos, dispuso:
. Que dichos registradores de la propiedad a instancia es-•crita de parte o de su representante, autenticada ante notario, pro-cederán a cancelar también en el respectivo registro cualesquiera otras menciones de derechos para pago de dinero, que no se refieran al pre-cio aplazado de la compraventa de inmuebles, cuando no se fije plazo, -o no se indique en el título que motiva la mención que se constituye un gravamen sobre el inmueble, si hubieren transcurrido más de cinco .años.1 ’
En 1936 (Ley 19, Tercera Sesión Extraordinaria, pág. 149) la sección fue nuevamente enmendada con el fin de auto-rizar la cancelación de:
“ (a) Cualesquiera menciones.de derechos reales que consten en los ‘libros antiguos o modernos del registro, si hubiesen transcurrido más ■de diez años desde que se verificó la respectiva mención, cuando la parte interesada dentro del plazo de seis meses, a contar desde la fecha en que empiece a regir esta ley, no hubiese solicitado la inscrip-ción del derecho mencionado, o no hubiese promovido acción judicial en reclamación de su derecho anotando la demanda en el registro.
‘ ‘ Cualesquiera menciones de obligaciones para el pago de dinero y •de precio aplazado de la compraventa de inmuebles, háyase o no fijado plazo para el cumplimiento de la obligación mencionada, que consten •en los libros antiguos o modernos del registro, si hubiesen transcurrido más de cinco años, desde que se verificó la respectiva mención, cuando la parte interesada, dentro del plazo de seis meses, a contar desde la fecha en que empiece a regir esta ley, no hubiese promovido acción judicial en reclamación de su derecho anotando la demanda en el re-gistro. ’ ’
El artículo 36 de la Ley Hipotecaria provee:
“Las acciones rescisorias y resolutorias no se darán contra tercero 4jue haya inscrito los títulos de sus respectivos derechos conforme a lo prevenido en esta ley. ’ ’
El inciso 1 d.el artículo 37 exceptúa de esta regla “las acciones rescisorias y resolutorias que deban su origen a *400causas que consten explícitamente en el registro.” El ar-tículo 23 lee en parte así:
‘ ‘ En la adjudicación de bienes inmuebles determinados en una he-rencia o concurso a un partícipe, a un acreedor o a un extraño, con la obligación de emplear su importe en el pago de deudas o cargas-de la misma herencia o concurso, se hará constar la condición con la. cual los bienes se adjudican al inscribirlos a nombre del adjudica-tario, y surtirá los efectos que esta ley establece en el número 1ro. del artículo 37. ’ ’
El efecto del artículo 23 es hacer que la propiedad adju-dicada, así como el adjudicatario y sus causahabientes, res-pondan del incumplimiento de la obligación resolutoria con-tenida en la adjudicación. Se hace que la condición reso-lutoria constituya un gravamen sobre la finca. Sujeta directa e inmediatamente al inmueble. No se extingue por una ena-jenación posterior ni por la muerte del adjudicatario. Es un derecho real. Véase 2 Escriche 669; 18 Corpus Juris 786, notas 14-15.
El hecho de que la Legislatura singularizara e incluyera específicamente entre las menciones que pueden ser cancela-das luego de transcurridos cinco años la mención de precio-aplazado, no milita contra la anterior conclusión, sino que de acuerdo con el principio de expressio umus est exclusia altervus tiende a fortalecerla. De ello se desprende, desde luego, que la mención envuelta en el presente recurso es una de esas que pueden ser canceladas tan sólo después de haber transcurrido diez años. Se colige además que los casos de Quiñones v. Registrador de Mayagüez, 39 D.P.R. 833; Pagán v. Registrador de San Germán, 40 D.P.R. 492 y Alequín v. Registrador de Mayagüez, 47 D.P.R. 820, todos los cuales fue-ron resueltos con anterioridad a la enmienda de 1936, no son aplicables. La cuestión que ahora está ante nos no estuvo envuelta ni fuá decidida en Pinto v. Registrador de San Juan, 50 D.P.R. 662, ni en Olivero v. Registrador de San Juan, 50 D.P.R. 666.

Debe confirmarse la nota recurrida.

El Juez Asociado Señor Córdova Dávila no intervino-